DETAILED ACTION
This Action is in consideration of the Applicant’s response on July 12, 2022. Claims 1, 5, 7-9, and 13 are amended. Claim 4 is canceled. Claims 1-3 and 5-13, where Claims 1, 7, and 13 are in independent form, are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 25, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810072371.9 application as required by 37 CFR 1.55.

Response to Amendments
Applicant's amendment filed on July 12, 2022 have been fully considered.  The amendment includes: 
Claims 5 and 8 have been amended to change “an algorithm according to big data” to --a predetermined algorithm--. 
Claim 10 has been amended to remove “the step of” and “according to big data” and the 112(b) rejection thereto is now moot. 

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive. Applicant argued:
Regarding rejection of claims 5 and 8 under 35 U.S.C. 112(a), the claim amendment obviates the rejection. [See remarks, page 6, 2nd para.]
Regarding rejection of claims 1-13 under 35 U.S.C. 102(a)(1) and 103, neither of Wang nor Bitran discloses the limitation recited in the amended claims 1, 7, and 13, “wherein the at least one access permission setting policy corresponding to the application identifier is generated according to a classification to the application by the server based on the application identifier”. [See remarks, page 7, 6th para. to page 8, 2nd para.]

The examiner respectfully disagree with Applicant’s assertions.
With regard to a), there is no description on “a predetermined algorithm” in the specification that shows how the permission would be obtained with such algorithm. Therefore, the 112(a) rejection is maintained. 
With regard to b), Para. [0076] of Wang discloses determining a reasonable permission policy of the corresponding application according to functional attributes of each application, and Para. [0016] of Bitran discloses providing permission on all applications of a particular type. The Examiner construes that providing/determining permission policy according to a functional attribute or a type of applications to be the same as generating permission setting policy according to a classification to the application. Therefore, the 103 rejection is maintained.  [Bitran, [0016] Further, teaches permissions may be provided on an application- or service-specific basis or on a more general level such that they are intended to apply to all applications and services, all applications and services offered by a particular vendor, or all applications and services of a particular type (e.g., shopping, gaming, etc.).] [Wang, [0076] Step 512: The server obtains from other servers or determines a reasonable permission policy of the corresponding application according to the functional attributes of each application.]

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 8 recite, “permission for the application set by users which is obtained based on a predetermined algorithm”, respectively. 
The BRI of the language is that somehow permission for the application is set by users and obtained based on a predetermined algorithm.
An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. There is no description in the specification as to what a predetermined algorithm is and how the permission for the application set by users which is obtained based on a predetermined algorithm are achieved. Simply restating in the specification, the desired result or function recited in the claim is not sufficient. 
Therefore, the specification does not describe the limitation in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention. 
Furthermore, as in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.". It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. (US 20140282825 A1, hereinafter “Bitran”) in view of Wang (CN Patent Publication No. 103514397A, hereinafter “Wang”) that is listed in the IDS filed on July 20, 2020. 
Regarding claim 1, Bitran discloses a method for setting access permission for an application [[0004], In various embodiments, systems, methods, and computer-readable storage media are provided for managing policy and permissions profiles, e.g., privacy policy and permissions profiles.] comprising: 
obtaining an access permission configuration request from the application, wherein the access permission configuration request comprises an application identifier [[0037],  The receiving component 232 further is configured to receive indications that users desire to launch particular applications or services 228 having associated policy and permissions profiles.; and [0048], Illustrated in the policy and permissions profile authoring interface 600 of FIG. 6, is an application or service identifying user input area 610 permitting input (for instance, alpha-numeric or other textual input) of an application or service identifier to which the profile being authored is to apply. In embodiments, such identifier may specify a particular application or service, a particular type of application or service (e.g., gaming, shopping, and the like), or specify the profile is to apply to all applications and services.]; 
5determining at least one access permission setting policy for the application according to the access permission configuration request from the application [[0040],  The policy permissions enforcer 236 of the policy and permissions engine 212 is configured to, upon receipt of an indication that a user desires to launch or otherwise access a particular application or service, query the profile data store for an applicable policy and permissions profile associated with the user, and apply the applicable profile to the application or service accessed by the user.]; and 
setting the access permission for the application according to the at least one access permission setting policy [[0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.].
Bitran does not appear to explicitly disclose wherein determining at least one access permission setting policy for the application according to the access permission configuration request from the application comprises: 
transmitting a query message to a server, wherein the query message comprises the application identifier; and 
receiving a query result returned by the server, wherein the query result comprises the application identifier and at least one access permission setting policy corresponding to the application identifier, wherein the at least one access permission setting policy corresponding to the application identifier is generated according to a classification of the application performed by the server based on the application identifier.
However, Wang discloses wherein determining at least one access permission setting policy for the application according to the access permission configuration request from the application comprises: 
transmitting a query message to a server, wherein the query message comprises the  application identifier [[0081], Step 706: Send the identification information to the server; go to step 708; [0082], In this step, the second sending module 202 is responsible for transmitting the collected identification information to the server.]; and 
receiving a query result returned by the server, wherein the query result comprises the application identifier and at least one access permission setting policy corresponding to the application identifier [[0083], Step 708: Receive a reasonable permission policy corresponding to the identification information returned from the server.; [0084], In this step, the receiving module 203 receives a reasonable privilege policy obtained after the server performs query matching.], wherein the at least one access permission setting policy corresponding to the application identifier is generated according to a classification of the application performed by the server based on the application identifier [[0076] Step 512: The server obtains from other servers or determines a reasonable permission policy of the corresponding application according to the functional attributes of each application.].  
Bitran and Wang are considered to be analogous to the claimed invention because they are in the same field of data security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving indications that users desire to launch particular applications or services 228 having associated policy and permissions profiles and recommending policy and permissions profiles to users (see [0037] and [0049] of Bitran) as taught by Bitran to incorporate the teachings of Wang to transmit the collected identification information to the server and to a reasonable permission policy corresponding to the identification information returned from the server. Such modification would provide one of ordinary skill in the art with a more intuitive act of transmitting a query message to a server and receiving a query result returned by the server and thus more desirable.  

Regarding claim 2, the combination of Bitran and Wang discloses the method of claim 1, wherein the setting of the access permission for the application according to the at least one access permission setting policy comprising: 
determining a setting policy to be executed from the at least one access permission setting policy [Bitran, [0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.]; and 
setting the access permission for the application with the setting policy to be executed [Bitran, [0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.].

Regarding claim 3, the combination of Bitran and Wang discloses the method of claim 2, wherein the method further comprising: 
reporting the setting policy to be executed to a server [Bitran, [0056], As shown at block 912, a user selection is received, via the user interface, of one of the plurality of policy and permissions profiles associated with the application or service. Such selection may be received, for instance, by the receiving component 232 of the policy and permissions engine 214 of FIG. 2. As shown at block 914, the user-selected policy and permissions profile is stored in association with the user and an identifier of the application or service (for instance, in the profile data store 216 of the policy and permissions management system 200 of FIG. 2)].  

Regarding claim 5, the combination of Bitran and Wang discloses the method of claim 1, wherein the at least one access permission setting policy comprises at least one of the following setting policies: 
minimum permission required by the application for operation [Bitran, [0040], That is, embodiments of the present invention permit users to configure how inconsistencies between policies should be handled and provide defaults, for instance, to always apply the strictest of all policies or the most up-to-date policy. For instance, a user may have adopted two policies for a particular application or service - a base policy and a  more strict policy to complement it. In this instance, the policy conflation component (not shown) may apply the stricter permissions for any settings the more strict policy addresses and the base policy for all other settings.]; 
permission for the application set by users which is obtained based on a predetermined algorithm [Bitran, [0049], With reference back to FIG. 2, the policy recommending component 244 of the policy and permissions engine 212 is configured to recommend policy and permissions profiles to users. Such recommendations may be based upon, by way of example only, crowd-sourcing (i.e., the "wisdom" of the crowd; what policy and permissions profile related to a particular application or service do most users adopt), policy and permissions profiles adopted by social network connections of the user (e.g., FACEBOOK friends), policy and permissions profiles adopted by other users of the policy and permissions system 200 that are "like" the user (e.g., in terms of interests, location, other profile similarities, and the like), prior policy and permissions profile choices of the user (e.g., policy and permissions profiles for a particular newly acquired application or service that are similar to profiles for other applications or services that have been adopted by the user), and prior behavior of the user (e.g., Web activity of the user that, though not specifically part of another policy and permissions profile, offers insight into the users preferred level of privacy).].  

Regarding claim 6, the combination of Bitran and Wang discloses the method of claim 5, wherein the at least one access permission setting policy further comprises: 
custom permission selected for the application which is backed up on the server by a user [Bitran, [0056], As shown at block 914, the user-selected policy and permissions profile is stored in association with the user and an identifier of the application or service (for instance, in the profile data store 216 of the policy and permissions management system 200 of FIG. 2). Upon receiving an indication that the user desires to launch the application or service, the user-selected policy and permissions profile is utilized with respect to the application or service, as indicated at block 916. [0057], Individuals or organizations are permitted to author policy and permissions profiles utilizing a profile template and publish such authored profiles for access and adoption by others. Users are able to import desired policy and permissions profiles and subsequently have those imported profiles applied each time he or she accesses an application or service to which the profile pertains.].  

Regarding claim 7, Bitran discloses a method for setting access permission for an application [Bitran, [0004], In various embodiments, systems, methods, and computer-readable storage media are provided for managing policy and permissions profiles, e.g., privacy policy and permissions profiles.] comprising: 
receiving a query message transmitted by a terminal device, wherein the query message comprises an application identifier [Bitran, [0037], The receiving component 232 further is configured to receive indications that users desire to launch particular applications or services 228 having associated policy and permissions profiles.]; 
generating, according to the application identifier, at least one access permission setting policy corresponding to the application identifier [Bitran, [0040], The policy permissions enforcer 236 of the policy and permissions engine 212 is configured to, upon receipt of an indication that a user desires to launch or otherwise access a particular application or service, query the profile data store for an applicable policy and permissions profile associated with the user, and apply the applicable profile to the application or service accessed by the user.]; and
transmitting the at least one access permission setting policy to the terminal device, and the terminal device performs, according to the at least one access permission setting policy, a permission setting operation on a received access permission configuration request from the application [Bitran, [0036], The policy and permissions engine 214 of FIG. 2 is configured, among other things, to enable the authoring and publishing of policy and permissions profiles, enable user- selection and/or importing of policy and permissions profiles, recommend policy and permissions profiles to users (for instance, based on crowd-sourcing), enforce user-selected and/or imported policy and permissions profiles, and the like.; [0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.], 
wherein generating, according to the application identifier, at least one access permission setting policy corresponding to the application identifier comprises: 
classifying the application based on the application identifier [[0048] An exemplary such authoring user interface is shown in FIG. 6. Illustrated in the policy and permissions profile authoring interface 600 of FIG. 6, is an application or service identifying user input area 610 permitting input (for instance, alpha-numeric or other textual input) of an application or service identifier to which the profile being authored is to apply. In embodiments, such identifier may specify a particular application or service, a particular type of application or service (e.g., gaming, shopping, and the like), or specify the profile is to apply to all applications and services.].
Bitran does not appear to explicitly disclose generating the at least one access permission setting policy corresponding to the application identifier according to the classification of the application.
However, Wang discloses generating the at least one access permission setting policy corresponding to the application identifier according to the classification of the application [Wang, [0076] Step 512: The server obtains from other servers or determines a reasonable permission policy of the corresponding application according to the functional attributes of each application.].
  Bitran and Wang are considered to be analogous to the claimed invention because they are in the same field of data security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving indications that users desire to launch particular applications or services 228 having associated policy and permissions profiles and recommending policy and permissions profiles to users (see [0037] and [0049] of Bitran) as taught by Bitran to incorporate the teachings of Wang to transmit the collected identification information to the server and to a reasonable permission policy corresponding to the identification information returned from the server. Such modification would provide one of ordinary skill in the art with a more intuitive act of transmitting a query message to a server and receiving a query result returned by the server and thus more desirable.  

Regarding claim 8, the combination of Bitran and Wang discloses the method of claim 7, wherein the at least one access permission setting policy comprises at least one of the following setting policies: 
minimum permission required by the application for operation [Bitran, [0040], That is, embodiments of the present invention permit users to configure how inconsistencies between policies should be handled and provide defaults, for instance, to always apply the strictest of all policies or the most up-to-date policy. For instance, a user may have adopted two policies for a particular application or service - a base policy and a  more strict policy to complement it. In this instance, the policy conflation component (not shown) may apply the stricter permissions for any settings the more strict policy addresses and the base policy for all other settings.]; and 
permission for the application set by users which is obtained based on a predetermined algorithm [Bitran, [0049], With reference back to FIG. 2, the policy recommending component 244 of the policy and permissions engine 212 is configured to recommend policy and permissions profiles to users. Such recommendations may be based upon, by way of example only, crowd-sourcing (i.e., the "wisdom" of the crowd; what policy and permissions profile related to a particular application or service do most users adopt), policy and permissions profiles adopted by social network connections of the user (e.g., FACEBOOK friends), policy and permissions profiles adopted by other users of the policy and permissions system 200 that are "like" the user (e.g., in terms of interests, location, other profile similarities, and the like), prior policy and permissions profile choices of the user (e.g., policy and permissions profiles for a particular newly acquired application or service that are similar to profiles for other applications or services that have been adopted by the user), and prior behavior of the user (e.g., Web activity of the user that, though not specifically part of another policy and permissions profile, offers insight into the users preferred level of privacy).].  

Regarding claim 9, the combination of Bitran and Wang discloses claim 8, wherein the at least one access permission setting policy further comprises: 
custom permission selected for the application which is backed up on a server by a user [Bitran, [0056], As shown at block 914, the user-selected policy and permissions profile is stored in association with the user and an identifier of the application or service (for instance, in the profile data store 216 of the policy and permissions management system 200 of FIG. 2). Upon receiving an indication that the user desires to launch the application or service, the user-selected policy and permissions profile is utilized with respect to the application or service, as indicated at block 916.; [0057], Individuals or organizations are permitted to author policy and permissions profiles utilizing a profile template and publish such authored profiles for access and adoption by others. Users are able to import desired policy and permissions profiles and subsequently have those imported profiles applied each time he or she accesses an application or service to which the profile pertains.].  

Regarding claim 10, the combination of Bitran and Wang discloses claim 8, wherein generating the permission for the application set by users which is obtained based on the predetermined algorithm comprising: 
obtaining configuration policies for the application by multiple terminal devices [Bitran, [0039], The policy profile importer 234 of the policy and permissions engine 212 is configured to import policy and permissions profiles accessed by users outside of the policy and permissions management system 200 into the policy and permissions management system 200.]; and 
generating, according to the obtained configuration policies for the application by multiple terminal devices, the permission for the application set by the users which is obtained based on the predetermined algorithm [Bitran, [0040], In the event there are multiple policy and permissions profiles that may be applicable to a particular application or service, the policy and permissions management system 200 further may include a policy conflation component (not shown) to reconcile any conflicting permissions settings. That is, embodiments of the present invention permit users to configure how inconsistencies between policies should be handled and provide defaults, for instance, to always apply the strictest of all policies or the most up-to-date policy. For instance, a user may have adopted two policies for a particular application or service - a base policy and a more strict policy to complement it.].  

Regarding claim 11, the combination of Bitran and Wang discloses the method of claim 10, wherein the method further comprising: 
setting at least one permission level for the application according to configuration policies for the application set by multiple users [Bitran, [0057], Individuals or organizations are permitted to author policy and permissions profiles utilizing a profile template and publish such authored profiles for access and adoption by others. Users are able to import desired policy and permissions profiles and subsequently have those imported profiles applied each time he or she accesses an application or service to which the profile pertains.].  

Regarding claim 12, the combination of Bitran and Wang discloses the method of claim 7, wherein the performing, by the terminal device according to the at least one access permission setting policy, the permission setting operation on a received access permission configuration request from the application comprising: 
determining a setting policy to be executed from the at least one access permission setting policy [Bitran, [0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.]; and 
performing, by the terminal device according to the setting policy to be executed, the permission setting operation on the received access permission configuration request from the application [Bitran, [0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.]

Regarding claim 13, Bitran discloses a device for setting access permission for an application [Bitran, [0004], In various embodiments, systems, methods, and computer-readable storage media are provided for managing policy and permissions profiles, e.g., privacy policy and permissions profiles.], the device comprising a memory for storing computer program instructions and a processor for executing program instructions, wherein the computer program instructions, when executed by the processor [Bitran, [0020], In yet another embodiment, the present invention is directed to a system comprising a policy and permissions engine having one or more processors and one or more computer-readable storage media, and a data store coupled with the policy and permissions engine.], trigger the device to: comprising: 
obtaining an access permission configuration request from the application, wherein the access permission configuration request comprises an application identifier [Bitran, [0037],  The receiving component 232 further is configured to receive indications that users desire to launch particular applications or services 228 having associated policy and permissions profiles.; and [0048], Illustrated in the policy and permissions profile authoring interface 600 of FIG. 6, is an application or service identifying user input area 610 permitting input (for instance, alpha-numeric or other textual input) of an application or service identifier to which the profile being authored is to apply. In embodiments, such identifier may specify a particular application or service, a particular type of application or service (e.g., gaming, shopping, and the like), or specify the profile is to apply to all applications and services.]; 
5determining at least one access permission setting policy for the application according to the access permission configuration request from the application [Bitran, [0040],  The policy permissions enforcer 236 of the policy and permissions engine 212 is configured to, upon receipt of an indication that a user desires to launch or otherwise access a particular application or service, query the profile data store for an applicable policy and permissions profile associated with the user, and apply the applicable profile to the application or service accessed by the user.]; and 
setting the access permission for the application according to the at least one access permission setting policy [Bitran, [0021], Further embodiments of the present invention provide a user interface from which users may view policy and permissions profiles associated with them, make alterations to one or more settings of policy and permissions profiles associated with them, and/or select from a plurality of policy and permissions profiles for a particular application or service.].
Bitran does not appear to explicitly disclose wherein determining at least one access permission setting policy for the application according to the access permission configuration request from the application comprises: transmitting a query message to a server, wherein the query message comprises the application identifier; and  receiving a query result returned by the server, wherein the query result comprises the application identifier and at least one access permission setting policy corresponding to the application identifier, wherein the at least one access permission setting policy corresponding to the application identifier is generated according to a classification of the application performed by the server based on the application identifier.
However, Wang discloses wherein determining at least one access permission setting policy for the application according to the access permission configuration request from the application comprises: 
transmitting a query message to a server, wherein the query message comprises the application identifier [[0081], Step 706: Send the identification information to the server; go to step 708; [0082], In this step, the second sending module 202 is responsible for transmitting the collected identification information to the server.]; and 
receiving a query result returned by the server, wherein the query result comprises the application identifier and at least one access permission setting policy corresponding to the application identifier [[0083], Step 708: Receive a reasonable permission policy corresponding to the identification information returned from the server.; [0084], In this step, the receiving module 203 receives a reasonable privilege policy obtained after the server performs query matching.], wherein the at least one access permission setting policy corresponding to the application identifier is generated according to a classification of the application performed by the server based on the application identifier [[0076] Step 512: The server obtains from other servers or determines a reasonable permission policy of the corresponding application according to the functional attributes of each application.].
Bitran and Wang are considered to be analogous to the claimed invention because they are in the same field of data security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving indications that users desire to launch particular applications or services 228 having associated policy and permissions profiles and recommending policy and permissions profiles to users (see [0037] and [0049] of Bitran) as taught by Bitran to incorporate the teachings of Wang to transmit the collected identification information to the server and to a reasonable permission policy corresponding to the identification information returned from the server. Such modification would provide one of ordinary skill in the art with a more intuitive act of transmitting a query message to a server and receiving a query result returned by the server and thus more desirable.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alder et al. (U.S. Patent Publication No. 2014/0282821) discloses system and method for identifying a secure application when connecting to a network, wherein the system grants the application access to the resource of within the network if the combination of an application identifier, a user identifier and a device identifier satisfies the access policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571)272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                       
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496